453 F.2d 1368
James X. JOHNSON, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-3134.**
United States Court of Appeals,Fifth Circuit.
Jan. 31, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.1a See Local Rule 21.2a


**
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir., 1969, 412 F.2d 981
1a Haskew v. Wainwright, 5th Cir., 1970, 429 F.2d 525.
2a See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966.